Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 27, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  158065                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158065
                                                                    COA: 333997
                                                                    Mecosta CC: 15-008431-FH;
                                                                                14-008297-FH
  KELLY CHRISTOPHER WARREN,
             Defendant-Appellant.
  _____________________________________/

        On order of the Court, the application for leave to appeal the May 17, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether, when a defendant’s plea of guilty or no contest will subject
  him to the court’s discretion to impose consecutive sentences, the court must advise the
  defendant of that possibility before the court may accept the plea. See US Const, Am
  XIV; Const 1963, art 1, § 17; MCR 6.302(B). In addition to the brief, the appellant shall
  electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
  the record must provide the appendix page numbers as required by MCR 7.312(B)(1).
  The appellee shall file a supplemental brief within 21 days of being served with the
  appellant’s brief. The appellee shall also electronically file an appendix, or in the
  alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any,
  must be filed by the appellant within 14 days of being served with the appellee’s brief.
  The parties should not submit mere restatements of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 27, 2019
           t0320
                                                                               Clerk